IN THE SUPREME COURT OF PENNSYLVANIA




OFFICE OF DISCIPLINARY COUNSEL, :             No. 2111 Disciplinary Docket No. 3
                Petitioner      :
                                :             No. 89 DB 2014
           v.                   :
                                :             Attorney Registration No. 25123
ROBERT A. KRUG,                 :
                Respondent      :             (York County)


                                       ORDER


PER CURIAM


      AND NOW, this 30th day of December, 2014, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board dated October 21,

2014, the Joint Petition in Support of Discipline on Consent is hereby granted pursuant to

Rule 215(g), Pa.R.D.E., and it is

      ORDERED that Robert A. Krug is suspended on consent from the Bar of this

Commonwealth for a period of three years, and he shall comply with all the provisions of

Rule 217, Pa.R.D.E.